            Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 1 of 45




                          IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SCHINDLER ELEVATOR CORPORATION,          )
A New Jersey Corporation,                )
6800 Muirkirk Road                       )
Beltsville, Maryland 20705               )
                                         )                   JURY TRIAL DEMANDED
       Plaintiff,                        )
                                         )
       v.                                )                   Civil Action No.:
                                         )
WASHINGTON METROPOLITAN                  )
AREA TRANSIT AUTHORITY (“WMATA”), )
An interstate agency created by Compact, )
                                         )
SERVE:         Patricia Lee, Esquire     )
               WMATA                     )
               General Counsel           )
                    th
               600 5 Street, N.W.        )
               Washington, D.C. 20001    )
                                         )
       Defendant.                        )
                                         )

                                   VERIFIED COMPLAINT

       Plaintiff, Schindler Elevator Corporation (“Schindler”), by and through undersigned

counsel, and for its Verified Complaint (“Complaint”) against Washington Metropolitan Area

Transit Authority (“WMATA” or the “Authority”) for declaratory judgment, specific

performance, temporary restraining order, preliminary and permanent injunction, violation of

agency Compact, violation of agency Procurement Procedures Manual and Solicitation

requirements, violation of other applicable law, damages, and other relief, states as follows:

                                       INTRODUCTION

       1.      This is an action appealing the denial of Schindler’s Pre-Award Protest and

Supplemental Protest (collectively, the “Protests”) regarding a procurement for construction

services to, among other things, remove, replace and install multiple escalators throughout the



                                                 1
              Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 2 of 45




WMATA metro rail and transit station system in and around Washington, D.C. (hereinafter the

“Project”).

         2.      Schindler also seeks a preliminary and permanent injunction, staying the

procurement award to Kone, Inc. (“Kone”) and its performance of the contract for the Project.

         3.      In support of the factual allegations stated herein, Schindler hereby attaches and

incorporates by reference the Affidavit of Gregory Kenderdine as Exhibit 1 hereto.1

                                              PARTIES

         4.      Schindler is a corporation organized and existing under the laws of the state of

Delaware with a regional place of business at 6800 Muirkirk Road, Beltsville, Maryland 20705.

         5.      At all times relevant, Schindler has been registered and authorized to transact

business in the District of Columbia.

         6.      WMATA was created by an interstate Compact among Virginia, Maryland, and

the District of Columbia to construct and operate a transit system, consisting of buses and

subways, for the Washington, D.C. Metropolitan Area. Md. Code, Transp. Art. § 10-204 et seq.

(West 2020); Va. Code §§ 33.2-3100 et seq. (West 2020); D.C. Code § 9-1107.01 et seq. (West

2020).


1
  As a result of the Court’s October 28, 2020 Order denying Plaintiff, Schindler Elevator
Corporation’s, Motion to Seal, and for purposes of initially filing the Verified Complaint and
Memorandum of Points and Authorities in Support of its Motion for Temporary Restraining
Order and Preliminary Injunction while also protecting against the public disclosure of trade
secret and competition sensitive information in this appeal of bid protest denial, certain facts and
exhibits have been temporarily redacted in whole or in part. Those items contain confidential,
proprietary and trade secret information unique to Schindler’s business, including but not limited
to pricing, strategy, organizational approach, technical plans, internal policies, and other
information not in the public realm. Towards this end, Schindler has filed contemporaneously
herewith a Motion for Protective Order. Upon consultation with the Court, the Defendant and
entry of a Protective Order, Schindler will file and serve unredacted, protected versions of these
documents. Plaintiff does note that the Defendant already has in its possession the full original
versions of all of these documents and exhibits, and will not be prejudiced in any way by the
filing of these redacted versions.


                                                  2
            Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 3 of 45




       7.      WMATA has the power to sue and be sued, D.C. Code Ann. § 9-1107.01, Sec.

12(a), and has waived sovereign immunity with respect to the subject matter of this suit. Id. at §

9-1107.01, Sec. 80. See WMATA Compact, attached hereto as Exhibit 2.

       8.      Among other things, the Compact requires WMATA to obtain full and open

competition through the use of competitive procedures and use the competitive procedure or

combination of competitive procedures that is best suited under the circumstances when

conducting a procurement for services or construction. D.C. Code § 9-1107.1, Sec. 73(a)(1);

Exhibit 2, Sec. 73.

       9.      The Compact requires that WMATA establish policies and procedures relating to

its contracting and procurement practices. D.C. Code Ann. § 9-1107.01, Sec. 73(g) (“The Board

shall adopt policies and procedures to implement this section.”).

       10.     Towards this end, WMATA has promulgated its Procurement Procedures Manual

(“PPM”) that purports to govern procurements by competitive proposals, such as the

procurement and Protest at issue in this case. See Procurement Procedures Manual, at § 10-1 et

seq., attached hereto as Exhibit 3.

                                 JURISDICTION AND VENUE

       11.     This Court has jurisdiction over this matter pursuant to D.C. Code. Ann. §§ 9-

1107.01, Secs. 81 & 1107.10.

       12.     WMATA’s Compact states, in part, that “[t]he United States District Courts shall

have original jurisdiction, concurrent with the Courts of Maryland, Virginia and the District of

Columbia, of all actions brought by or against the Authority and to enforce subpoenas issued

under this Title.” See Exhibit 2, WMATA Compact, Sec. 81; see also Pub. L. No. 89-774, 80

Stat. 1324 (1966); Md. Code, Transp. § 10-204; Va. Code § 33.2-3100; D.C. Code § 9-1107.01.




                                                 3
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 4 of 45




       13.     Pursuant to WMATA’s Request for Proposal (“RFP” or “Solicitation”) involving

the procurement at issue, the judicial authorities having jurisdiction over court actions

concerning protest decisions are the United States District Courts for the District of Columbia,

State of Maryland and Commonwealth of Virginia, and the local courts in the District of

Columbia, State of Maryland, and the Commonwealth of Virginia. See RFP Div. 00, Section 00

20 01(T)(5), attached hereto, in relevant part, as Exhibit 4.

       14.     Venue is appropriate in this judicial district.

       15.     Furthermore, venue is proper because a substantial part of the acts, events and

omissions giving rise to Schindler’s claims occurred in the District of Columbia, and the Project

and procurement at issue in this lawsuit is located in the District of Columbia.

                                  FACTUAL BACKGROUND

                                             Schindler

       16.     Schindler was founded in 1874 in Lucerne, Switzerland, and is one of the leading

global manufacturers and service providers of elevators, escalators and moving walks.

       17.     Schindler manufactures, installs, maintains and modernizes mobility solutions for

almost every type of building requirement worldwide. In its 140+-year history, Schindler has

grown from a local manufacturer of machines into a global elevator and escalator business. With

over 6,000 people in more than 160 locations in North America, it has shaped the industry,

defined best practice as a mobility provider and as an employer, and prospered in a highly

competitive global environment. Schindler products can be found in many well-known buildings

throughout North America, including office buildings, airports, shopping centers/retail

establishments and specialty buildings.




                                                  4
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 5 of 45




       18.    Schindler also has a deep and long-term relationship with WMATA. Schindler

has installed and maintained escalators on a number of WMATA stations, including the Silver

Line Phase II as well as performed other modernizations. The following contracts are some

examples of Schindler’s recent contract experience with WMATA:

              a. WMATA Contract FP7010 – Modernization of 70 escalators;

              b. WMATA Redline Contract FQ8143 – Furnished and installed five (5) new

                  escalators at Dupont Circle South Station and Foggy Bottom Station;

              c. WMATA Orange Blue Line Contract FQ9206 – Modernization of 100

                  escalators and installation of three (3) new escalators at the Pentagon Station;

                  and

              d. WMATA Dulles Corridor Metro Rail Phase 2 Contract 113263 (Silver Line) –

                  Furnished and installed twenty-eight (28) new escalators.

       19.    In addition to the NI and modernization contracts listed above, Schindler

maintained the entire system for WMATA for many years and developed a very good working

relationship with WMATA management. The service contracts were discontinued when

WMATA decided to self-maintain its vertical transportation equipment. A great deal of the

modernization scope of work specified by WMATA today was developed and engineered by

Schindler locally in conjunction with WMATA’s Transit District Office while working with

WMATA on these various contracts.

                                        The Solicitation

       20.    On January 30, 2020, the Authority approved the release of the Solicitation for

prospective bidders.




                                                5
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 6 of 45




       21.     The Solicitation sought proposals to furnish new escalators in the existing

wellways at various stations within the WMATA Metro Rail System, including in general, the

removal, manufacture and installation (as well as provision and installation of other appurtenant

equipment and components) for those new escalators, as described more fully in the WMATA-

provided Specifications. See Exhibit 4, RFP, Vol. 01, Sec. 00 10 12, at p. 12 (Volume 1 of 5).

The specifications describe the work for each aspect of the installation. Id.

       22.     Pursuant to the Solicitation, the Authority intended to award a fixed price contract

to an offeror who provided the best value, i.e., an offeror whose proposal was “judged by an

integrated assessment of the evaluation criteria to be the most advantageous to the Authority

based on technical merit and price as identified in Section 00 20 01,” and “that the Authority

deems responsible in accordance with the WMATA Procurement Procedures Manual.” Id.

       23.     Negotiated RFP procurements such as this one further the requirement that public

procurements, such as those funded by public funds (including those funds provided by the

Federal Transit Administration (“FTA”) and the three local jurisdictions making-up WMATA),

have full and open competitions carried out on a “level playing field,” resulting in a true fair and

equal competition, which thereby benefits the Agency (and in turn the public) who gets the best

overall value for the taxpayer’s and ridership’s benefit.

       24.     Between February 20, 2020 and April 20, 2020 the Authority issued seven (7)

amendments to the Solicitation as follows:

               a. On February 20, 2020, the Authority issued Amendment No. 1, in which it
                  provided As-Built drawings for certain of the Metro Stations listed in the RFP.
                  See RFP Amendment No. 1.

               b. On February 21, 2020, the Authority issued Amendment No. 2, in which it
                  changed the due date for all Requests for Information (RFI) to on or before
                  2:00 pm, February 27, 2020. See RFP Amendment No. 2.




                                                 6
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 7 of 45




                 c. On March 3, 2020, the Authority issued Amendment No. 3, providing
                    additional opportunities for site visits for surveys. See RFP, Amendment No.
                    3.

                 d. On March 11, 2020, the Authority issued Amendment No. 4, providing a
                    number of revisions to the Price Schedule, Specification 14 31 00, and
                    Responses to RFIs with Additional Drawings and Attachments. See RFP,
                    Amendment No. 4.

                 e. On March 17, 2020, the Authority issued Amendment No. 5, changing the due
                    date for the submission of Technical Proposals and Price Proposals to on or
                    before 2:00 pm, April 22, 2020, and providing additional drawings for the
                    Brookland Metro Station. See RFP, Amendment No. 5.

                 f. On April 8, 2020, the Authority issued Amendment No. 6, again changing the
                    due date for the submission of Technical Proposals and Price Proposals to on
                    or before 2:00 pm, April 29, 2020, clarifying that proposals must be submitted
                    electronically, and clarifying information to be included with the Proposal
                    Guarantee. See RFP, Amendment No. 6.

                 g. Lastly, on April 20, 2020, the Authority issued Amendment No. 7, again
                    changing the due date for the submission of Technical Proposals and Price
                    Proposals to on or before 2:00 pm, May 6, 2020. See RFP, Amendment No. 7.

See Exhibit 4.

       25.       The Solicitation, as amended, provided proposal instructions to offerors at

Volume 01, Section 00 20 00 of the Specifications.

       26.       Among other things, the Solicitation stated that the method of procurement would

be a Best Value, single-phase, negotiated procurement that:

                 a. Requires the Proposer(s) to prepare and submit separately Technical and Price
                    Proposals based on the scope of Work set forth in the Solicitation. See Section
                    01 11 10, SUMMARY OF WORK. The Technical and Price Proposals will be
                    evaluated separately based on the Technical Evaluation Factors stated under
                    Section 00 20 03, TECHNICAL AND PRICE PROPOSAL FORMAT,
                    PROCEDURES AND EVALUATION FACTORS, AND INSTRUCTIONS,
                    and the Price Evaluation Factors stated in the same section.

                 b. Upon completion of the evaluation of the Technical and Price Proposals, the
                    Authority will select and notify Proposers who it determines submitted the most
                    highly-rated Technical Proposals and whose Price Proposals were considered
                    to be most advantageous to the Authority.



                                                  7
             Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 8 of 45




Exhibit 4, RFP, Vol. 1, Sec. 00 20 00 at p. 18.

        27.     Although the Authority might require an oral presentation and Best and Final

Offers, the Authority could award a contract without Amendments, negotiations, or discussions.

Id. The Authority intended to make a single offer and award a fixed price contract to an offeror:

                a. whose offer is judged by an integrated assessment of the evaluation criteria to
                   be the most advantageous to the Authority based on technical merit and price
                   as identified in Section 00 20 03, TECHNICAL AND PRICE PROPOSAL
                   FORMAT, PROCEDURES AND EVALUATION FACTORS, AND
                   INSTRUCTIONS, and

                b. that the Authority deems responsible in accordance with the WMATA
                   Procurement Procedures Manual.

Id. at 18.

        28.     The Authority reserved the right to conduct discussions with the offerors, and, if it

determined that discussions were necessary, identify those offerors the Authority deemed within

the competitive range or ripe for award consideration. Id.

        29.     The Solicitation stated that each technical proposal would be reviewed and

evaluated individually by the Authority in accordance with its established procurement policy

and procedures – much of which is derived from federal and local state public procurement

precedent. See Exhibit 4, RFP, Vol. 1, Sec. 00 20 03 at 26.

        30.     The Solicitation defined, among other things, the following for evaluation

purposes:

                Definitions:

                a. Discussions: Oral or written communications including negotiations
                between the Authority and an Offeror (other than clarifications) that involve
                information essential for determining the acceptability of the Proposal or to
                rectify identified defects in the Proposal.




                                                  8
           Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 9 of 45




                b. Clarifications: Communication with an Offeror for the sole purpose of
                eliminating minor irregularities, informalities, or apparent clerical mistakes
                in the Proposal. Unlike discussions, clarification does not give the Proposer
                an opportunity to revise or modify its Proposal, except to the extent that
                correction of apparent clerical mistakes results in revision. All clarifications
                submitted by the Proposer must be in one location and in accordance with
                Section 00 43 40, PRICE PROPOSAL SCHEDULE

                c. Deficiencies: Defects in the Proposal could preclude acceptance. Involves
                any part of the Proposer’s Proposal, which would not satisfy the Authority’s
                evaluation standards established in the Solicitation. Includes failures to
                meet specifications, submit information, or questionable technical or
                management approaches. Deficiencies identified during the evaluation of
                the Proposal will be of one of two categories:

                       1) Material: Material-basis for rejection because further discussions
                       would not likely be correctable.

                       2) Curable: May be corrected by clarification or discussions and
                       brought into the acceptable range.

                d. Weakness: Includes ambiguities, lack of complete descriptions, errors in
                interpretation, omissions of essential information, and inadequate
                information, all of which are considered reparable in discussions. An
                excessive number of clarifications may in itself constitute a weakness.

                e. Strengths: Elements of the Proposal that exceed the evaluation standards
                of the Solicitation and provide an identified benefit to the Authority.

Id. at 26-27.

       31.      The Solicitation also provided that “[p]roposals will be evaluated by their strengths,

weaknesses, and deficiencies against the evaluation factors and those attributes will be

communicated to the proposers for follow-up action as appropriate.” See Exhibit 4, RFP, Vol. 1,

Sec. 00 20 03(A)(2) at p. 26.

       32.      WMATA’s failure to evaluate and identify the strengths and weaknesses of an

offeror’s technical proposal is unreasonable where the record shows that the evaluation deviated

from the stated evaluation criteria.




                                                   9
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 10 of 45




       33.     The Solicitation further provided that the technical merit of a proposal was more

important than the price. Therefore, while the price must be fair and reasonable, WMATA could

select and make an award to a proposal that was other than the lowest priced proposal, if it

determined by a best value analysis, or technical/cost tradeoff, that a higher-priced proposal

offered the best overall value to the Authority. Id. at 27.

       34.     The Solicitation listed the technical proposal evaluation factors in the order of their

relative importance, with some being equal weight where noted:

              1. Work Approach: This factor considered the offeror’s approach, staffing and
                 means and methods of prosecuting the Work during design and construction and
                 required the offeror to specifically address:

                     a. Project understanding and approach,
                     b. Schedule,
                     c. Execution of the replacement work at each location,
                     d. Replacement of the escalators at specific locations that may present
                        challenges,
                     e.Capability to perform the work as described in the Solicitation,
                     f. Capacity to assume additional work, and
                     g. A list of spare parts for the Tenleytown station.

              2. Past Performance, Experience and Qualifications: This factor required the
                 offeror to provide examples of:

                     a. Experience of same or similar projects completed within the last 15 years
                       specifically those within a transit environment (contract was with a
                       transportation agency or projects were completed within a transportation
                       system or facility) or with APTA standard equipment, and
                     b. A narrative of major subcontractors and DBE subcontractors’ experiences
                       and past performance.

              3. Organization, Key Management and Project Personnel Qualification: This
                 factor required the offeror to:

                     a. Provide a project organizational chart including a definition of the
                       responsibilities shown therein,
                     b. Provide narrative to demonstrate understanding of the management
                       techniques required for proper implementation and control of the work,




                                                  10
         Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 11 of 45




                    c. Identify who is responsible for project staffing, coordination with
                      jurisdictional inspectors/authorities and others, integrating all aspects of the
                      work, and
                    d. Provide resume of key/principal staff members to be assigned to the
                      WMATA project.

              4. Safety Program: This factor requested offerors to:

                    a. Provide a copy of the corporate safety program,
                    b. Provide the Insurance Experience Modification Rating for 2017, 2018 and
                      2019,
                    c. Submit a copy of OSHA Forms 300 and 300A for 2017, 2018 and 2019,
                    d. Provide the OSHA Recordable Incident Rates for 2017, 2018 and 2019,
                      and,
                    e. Provide the OSHA Lost Time Incident Rates 2017, 2018 and 2019.

              5. Quality Assurance/Quality Control: This factor requested offerors to:

                    a. Provide a copy of and describe the Corporate Quality Manual (QM) and
                      Quality Management System (QMS), including proposed technical design
                      teams’ QA / QC program, and a listing of recent projects on which it has
                      been used,
                    b. Explain how the plan addressed the implications and operations of the
                      Quality Manual or Plan and its integration with the Quality Assurance
                      Operations performed by the Authority,
                    c. Indicate that their auditor conducting QA / QC reviews would be “Lead
                      Auditor” trained,
                    d. Provide a copy of the last five (5) years Management Reviews conducted
                      on the Quality Management Systems implemented by the Offeror,
                    e. Provide sufficient details to demonstrate their knowledge and
                      understanding of the application of the concepts in ISO 9001, ISO 10005,
                      or the FTA’s fifteen (15) QA/QC guidelines, and
                    f. Provide a copy of any training records related to quality for the proposed
                      project team members.

See Exhibit 4, RFP, Vol. 1, Sec. 00 20 03, at 27-32.

                               Schindler’s Proposal Submission

       35.     On May 6, 2020, Schindler timely submitted its proper, complete and fully

responsive proposal to WMATA.

       36.     As required, Schindler organized its proposal into two volumes, one for technical

requirements and the other for price. Schindler addressed each technical proposal evaluation



                                                11
            Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 12 of 45




factor in the order of their relative importance and in its entirety in Volume I of its proposal and

provided all requisite information and pricing in Volume II. See Schindler’s Proposal (Volumes

1 and 2), attached hereto as Exhibit 5.

                The Request for “Clarification” Letter and Schindler’s Response

       37.      On June 18, 2020, the Authority’s Contracting Officer (“CO”) sent Schindler a

letter requesting that Schindler clarify certain information provided in its May 6, 2020 proposal

and to provide additional documentation. See WMATA June 18, 2020 “Clarification” Letter,

attached hereto as Exhibit 6.

       38.      The Authority listed eighteen (18) questions and/or items for further explanation

in its letter and requested that Schindler provide the information requested by 4:00 pm, June 22,

2020. Id.

       39.      On Friday, June 19, 2020, WMATA extended the due date until 4:00 pm on

Tuesday, June 23, 2020 via email. See WMATA’s June 19, 2020 E-mail, attached hereto as

Exhibit 7.

       40.      Because some of the items seeking further explanation were, in fact, quite

material, the June 18, 2020 letter and Schindler’s response submission actually constituted

formal “discussions” per PPM § 10-22 and Solicitation, Vol. 1, Sec. 00 20 03 at 26, even though

WMATA labeled the letter as a “clarification” letter. See Exhibit 3, § 10-22; Exhibit 4, RFP,

Vol. 1, Sec. 00 20 03 at 26.

       41.      On June 23, 2020, Schindler e-mailed the Authority its responses to the

Authority’s Request for Clarification Letter in the form of a letter along with three separate

emails which appended several detailed, substantive, exhibits responding to the questions or




                                                 12
             Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 13 of 45




providing corrective or elaborative pages. See Schindler’s June 23, 2020 Response to WMATA

June 18, 2020 “Clarification” Letter, attached hereto as Exhibit 8.

        42.      In its June 23, 2020 response, Schindler addressed all of the 18 requests for

information; included the additional requested information and asked the Authority to notify

Schindler if it required further comments or requests for clarification.

        43.      No further questions, clarifications, communications or discussions were initiated

by WMATA or received by Schindler.

        44.      WMATA’s decision to not engage in any further communications or discussions

represented and established that Schindler had fully and adequately addressed the Authority’s

inquiries.

                    The Notice of Disqualification and Request for Debriefing

        45.      On August 5, 2020, the Authority, through its Contract Manager, Judy-Ann

Davis, notified Schindler that she or WMATA had determined that Schindler’s technical

proposal allegedly failed to conform to the requirements of the Solicitation and would not be

considered for award. See WMATA’s August 5, 2020 Notice (“Notice”), attached hereto as

Exhibit 9.2

        46.      The Authority’s Notice provided no explanation, rationale, findings or

justifications for its determination. Id. Instead, it simply informed Schindler that it could contact

the Contract Administrator, Cindy Smith, via email within ten (10) calendar days of receipt of

the Notice to request a debriefing of its technical proposal. Id.




2
 Upon information and belief, Schindler understands that two of the other offerors, out of a total
of four, including Schindler, were notified prior to Schindler’s exclusion, that they too had been
excluded from the competition, leaving only one offeror, Kone, in the competition.


                                                  13
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 14 of 45




        47.      The Notice went on to state, however, that the debriefing would be limited to

discussion of Schindler’s technical proposal and “would focus on perceived weaknesses or

deficiencies, and responses to evaluation criteria.” Id.

        48.      Moreover, that Notice stated that the overall score of Schindler’s proposal or its

ranking against other proposals would “not be discussed, nor any proprietary information

submitted by other proposers.” Id.

        49.      On August 7, 2020, well within 10 calendar days of receipt of the Notice,

Schindler timely submitted to the Contract Manager and the Contract Administrator a written

request for a debriefing to occur in person (whether live or via videoconference) and asked that

any written materials be provided prior to that debriefing. See Schindler’s August 7, 2020

Request for Debriefing, attached hereto as Exhibit 10.

        50.      In its Request for Debriefing, Schindler stated that it was at a loss as to how

WMATA could have reasonably or properly determined that Schindler’s “technical proposal

fails to conform to the requirements of the Solicitation and will not be considered for award;”

reiterated that it had provided a complete, technically detailed and competitive proposal; and that

it had answered all clarification and discussion questions that it received from the Authority

promptly and timely, inclusive of providing amended proposal pages and additional supporting

materials. Id.

        51.      Additionally, Schindler posed the following questions, among others, in

accordance with WMATA PPM § 10-26(b):

                      1. Specifically, what alleged factors or elements of the RFP did Schindler
                        purportedly not meet or conform to/with? For what reasons/basis, did you
                        determine that such alleged deviations are material in nature and rose to the
                        level of purported grounds for disqualification?




                                                  14
              Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 15 of 45




                       2. How was Schindler’s June 23, 2020 response (“Response”) to the June 19,
                         2020 WMATA questions/clarifications and discussion letter considered or
                         reviewed and analyzed and integrated into the agency/TET’s [Technical
                         Evaluation Team’s] consideration and analysis?

                       3. What concerns or problems remained after receipt of the Response?

                       4. Were the alleged nonconformities in Schindler’s proposal raised in
                         WMATA’s June 19th letter?

                       5. Were there other alleged nonconformities that the Agency found in
                         Schindler’s proposal that were not identified? If yes, why did WMATA not
                         raise those concerns?

                       6. Was a competitive range created? If yes, what standards were established
                         for determining that competitive range?

Id. at 1-2.

        52.       Schindler requested that the debriefing occur as soon as possible so that it would

have the opportunity to analyze the debriefing’s contents prior to considering whether to pursue

any rights it might have, including any bid protest. Id. at 2.

        53.       On August 18, 2020, WMATA responded to Schindler’s debriefing request,

informing Schindler that the Authority was available at 10:30 am on August 27, 2020 to conduct

a telephone debriefing.

        54.       Given the timing requirements of WMATA’s Procurement Manual at Section 17-

3, Schindler timely filed its initial Protest within 14 days of the Notice to preserve its protest

rights and reserved all rights, including the right to file any additional and supplemental grounds

for protest once the debriefing had occurred, including without limitation, any determinations

regarding Schindler’s Technical Proposal and Price Proposal.




                                                   15
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 16 of 45




       55.     On August 19, 2020, Schindler timely filed its initial Protest. See August 19, 2020

Initial Protest, attached hereto as Exhibit 11.3

       56.     On August 25, 2020, prior to the debriefing, WMATA stated via e-mail to

Schindler that it would “rely” on Schindler’s Request for Debriefing letter and the six questions

raised therein for purposes of the debriefing.

       57.     Given WMATA’s stated reliance to only address the questions posed in the

Request for Debriefing letter, Schindler submitted additional debriefing questions, and further

reserved its right to ask verbal questions at the debriefing.

       58.     On August 26, 2020, in advance of the debriefing, Schindler submitted its

additional debriefing questions. See Schindler’s August 26, 2020 Debriefing Questions, attached

hereto as Exhibit 12.

                                             Debriefing

       59.     On August 27, 2020, WMATA opened and began the debriefing telephonically

and presented a PowerPoint presentation responding only to Schindler’s additional debriefing

questions, but not the base information that WMATA was required to provide per the PPM.

       60.     In the debriefing, WMATA stated that it rated Schindler’s Technical Proposal as

“unacceptable” because it purportedly failed to meet the following Solicitation criteria:

               a. Factor 1—Work Approach and Organization, and

               b. Factor 3—Key Management Project Personnel Qualifications.

       61.     WMATA stated that it rated Schindler’s Technical Proposal under Factor 1

“unacceptable” because (a) WMATA perceived Schindler’s proposal to include four locations



3
 Schindler’s initial Protest attaches many of the same exhibits already attached separately to this
Complaint. Therefore, so as to not duplicate the exhibits attached separately hereto, only the
Protest letter itself is attached in Exhibit 11.


                                                   16
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 17 of 45




where more than one escalator was scheduled to be replaced at the same time; and (b)

Schindler’s proposal stated that, although it could meet the size and clearance pit requirements

using an external drive, Schindler recommended that the size requirement be modified so that an

internal drive could be installed, which would improve maintenance and eliminate the need for

structural building changes.

       62.     WMATA stated that it rated Schindler Technical Proposal under Factor 3

“unacceptable” because WMATA claimed that Schindler’s proposal failed to include (a) a

project manager with over five (5) years of experience on major escalator replacement projects

and (b) a QC/QA Manager with over five (5) years of experience in the QC/QA field.

       63.     In response, during the debriefing, Schindler challenged WMATA’s rationale and

findings regarding WMATA’s determination that Schindler’s proposal was “unacceptable” and

that it did not conform to the Solicitation requirements.

       64.     Schindler explained that WMATA’s source selection team either misread

Schindler’s proposal and June 23, 2020 response submissions, or otherwise mistakenly

determined that the proposal was unacceptable and improperly disqualified Schindler.

       65.     Among other things, Schindler stated that Schindler’s Technical Proposal, as

amended by the revised submissions to, and discussions initiated by WMATA, included and

addressed all of the requirements in the Solicitation.

       66.     With respect to Factor 1—Work Approach, Schindler addressed the Solicitation’s

concerns about certain identified difficult locations.

       67.     Following the conclusion of its discussions with Schindler, during the debriefing

call, WMATA identified four locations as purportedly non-compliant because Schindler’s

proposed bid schedule appeared to suggest the replacement of two entrance or intermediate




                                                 17
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 18 of 45




escalators at the same time at those locations. Those four locations are Tenleytown (intermediate

escalators), Tenleytown (West entrance escalators), Rosslyn, and National Airport.

       68.       For two locations—Tenleytown (intermediate escalators) and Rosslyn—they were

clearly minor clerical numbering errors in the bid proposal schedule. In fact, none of the other

parts of the proposal showed both entrance escalators at Rosslyn or both intermediate escalators

at Tenleytown being replaced at the same time at those locations. In other words, putting aside

these minor clerical errors, which WMATA did not provide Schindler the opportunity to correct

nor were they otherwise identified by WMATA, the entire remainder of Schindler’s Technical

Proposal clearly showed that Schindler did not intend to replace two escalators simultaneously at

those certain locations.

       69.       Those minor clerical mistakes could have easily been clarified had WMATA

identified them and asked for clarification. WMATA did not request any clarification as to those

two locations.

       70.       Furthermore, with respect to the other two identified locations—Tenleytown

(West entrance escalators) and National Airport—Schindler merely included recommendations,

not mandates, of alternative replacement options (as requested by WMATA) where it could

replace more than one escalator at a time in its proposal to reduce costs, time, and/or overcome

other logistical concerns or access limitations.

       71.       Similarly, in the debriefing, WMATA criticized Schindler’s proposal for

purportedly not meeting the pit size requirements. In reality, Schindler stated that it could use an

external drive and meet the size requirements, but merely recommended that using an internal

drive would be more efficient for maintenance and would only slightly reduce the pit




                                                   18
         Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 19 of 45




accessibility size. The selection of this potential alternative was at WMATA’s discretion and

Schindler could have gone forward with either option.

       72.     This pit size recommendation was again in no way a mandate, but only a

recommendation, and should not have disqualified Schindler from being considered for award.

       73.     Recommendations to improve efficiencies and reduce costs are typically viewed

as strengths by agencies, not a basis to effectuate a wholesale exclusion of one or more offerors.

       74.     In fact, because this Project is publicly funded by, inter alia, FTA, WMATA has

an affirmative duty to determine the best value not only for benefit of WMATA and the

financing governmental bodies, but also for the benefit of the taxpayers and riders, who

ultimately fund such projects. This is also a core tenant of government contracting law.

       75.     As it relates to Factor 3, Schindler’s proposal undeniably included the requisite

years of experience for its proposed project manager and QC/QA manager, especially

considering the Schindler June 23, 2020 responses, emails/attachments and revisions to

WMATA’s June 18, 2020 letter.

       76.     To the extent WMATA somehow determined (even if improperly) that

Schindler’s Proposal did not clearly show how many years of requisite experience the proposed

project manager and QC/QA manager had, WMATA should have raised these issues clearly in a

clarification letter or when WMATA engaged in discussions with Schindler.

       77.     During the debriefing, WMATA’s Contracting Officer also conceded that she and

WMATA’s Technical Evaluation Team, received, reviewed and considered Schindler’s June 23,

2020 response to WMATA’s June 18 letter, including Schindler’s multiple emails, attachments

and revisions to its proposal submitted on June 23, 2020.




                                                19
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 20 of 45




       78.     Because the Contracting Officer reviewed and considered Schindler’s revised

proposal in response to WMATA’s June 18, 2020, the communications between Schindler as

initiated by WMATA constituted “discussions” under the definitions provided in the Solicitation

and under applicable law. See Exhibit 3, § 10-22; Exhibit 4, RFP, Vol. 1, Sec. 00 20 03 at 26.

       79.     “Where, in response to an agency question attempting to clarify a proposal’s offer

of technical data rights, offeror proposes a material revision to its proposal, and agency accepts

and proceeds to evaluate the proposal on the basis of the response, agency has engaged in

discussions such that it must hold discussions with the other competitive range offeror and allow

both offerors to submit best and final offers.” Raytheon Co., B-261959, B- 261959.3, 96-1 CPD

¶37 at 7 (Jan. 23, 1996); see also New Hampshire–Vermont Health Serv., B-189603, 78–1 CPD

¶202 (March 15, 1978) (if the communications provide an offeror with an opportunity to make a

substantive change in its proposal, the communications are discussions, not clarifications); see

Kardex Remstar, LLC, B-409030, 2014 CPD ¶1 at *3-4 (Jan. 17, 2014) (sustaining a protest

where, notwithstanding the agency’s characterization of its exchanges with the protester as

clarifications, GAO found the agency conducted misleading discussions that failed to identify a

deficiency associated with the protester’s proposal that rendered the proposal unacceptable, and

were therefore unfair and not meaningful).

       80.     Additionally, when asked about what strengths and weaknesses WMATA

identified in its evaluation of Schindler’s Proposal, the Contracting Officer replied only that the

other Factors that were deemed “acceptable” were strengths. In actuality, no determination of

strengths was made by WMATA in violation of its PPM and the Solicitation.




                                                 20
         Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 21 of 45




       81.     By definition under the Solicitation, “strengths” are “[e]lements of a proposal that

exceed the evaluation standards of the Solicitation and provide an identified benefit to the

Authority.” See Exhibit 4, RFP, Vol. 1, Sec. 00 20 03 at 26-27.

       82.     Therefore, by the Contracting Officer’s own admission, no actual analysis of

Schindler’s strengths or weaknesses was conducted by the WMATA source selection team.

       83.     WMATA violated its own Solicitation and PPM evaluation requirements by

failing to conduct an analysis of Schindler’s strengths and weaknesses. As no technical trade-off

was made, the Authority’s finding of non-compliance is patently improper.

       84.     After receiving multiple questions from Schindler regarding WMATA’s

purported rationale in determining that Schindler’s proposal did not conform to the Solicitation

requirements during the debriefing, the Contracting Officer stated that she would (a) have to

review again the grounds and bases for WMATA’s determination that Schindler’s technical

proposal was non-compliant and (b) that the debriefing was not closed and would not be

concluded until she stated so via e-mail.

       85.     To aide WMATA’s Contracting Officer and further explain the reasons why

WMATA’s determination was improper and not supported by the information in Schindler’s

Proposal, Schindler submitted a Debriefing Follow-Up Letter on August 28, 2020. That letter

became the basis for Schindler’s Supplemental Protest. See infra, at Para. 87.

       86.     On August 31, 2020, WMATA concluded the Debriefing via e-mail, maintaining

its original erroneous determination that Schindler’s proposal was non-compliant. See

WMATA’s August 31, 2020 E-mail Concluding Debriefing and PowerPoint, attached hereto as

Exhibit 13.




                                                21
         Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 22 of 45




       87.     Schindler learned for the first time new information and adverse WMATA actions

that served as additional bases for protesting the Authority’s improper determination that

Schindler’s technical proposal was non-compliant.

       88.     Based on the debriefing, and as suspected in the original Protest, the Authority

arbitrarily and irrationally determined that Schindler’s proposal did not meet the technical

requirements of the Solicitation.

       89.     The resulting exclusion of Schindler from the competitive range or consideration

for award is unfair and improper, irrational and arbitrary and capricious.

       90.     On September 11, 2020, Schindler timely submitted its Supplemental Protest. See

September 11, 2020 Supplemental Protest, attached hereto as Exhibit 14.




                                                22
            Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 23 of 45




                                     Initial Protest Grounds

       91.      In its initial Protest submitted on August 19, 2020, Schindler stated that WMATA

inexplicably and without providing any rationale or justification determined that Schindler’s

proposal did not meet the technical requirements of the Solicitation and WMATA summarily

disqualified or excluded Schindler from the competitive range or consideration for award.

       92.      As set forth below, the Authority committed multiple material errors in its

evaluation of Schindler’s Proposal, materially prejudicing Schindler as a direct result.

       93.      First, WMATA unreasonably and irrationally disqualified Schindler for purported

non-compliance even though Schindler’s proposal complied with the Solicitation in all material

respects.

       94.      Schindler submitted a fully compliant, detailed technical and price proposal that

mirrored the stated requirements of the Solicitation, including all amendments thereto.

       95.      Schindler organized its proposal in the manner set forth in the Solicitation and it

fully addressed each and every evaluation factor set out under the instructions for submission of

its technical proposal.

       96.      The Authority has provided Schindler no specific bases in its Notice for

determining that Schindler’s Technical Proposal did not comply with the Solicitation’s

requirements.

       97.      Second, the Authority engaged in discussions, but failed to conduct meaningful

discussions by communicating with all offerors and identifying all perceived material weaknesses

or deficiencies in Schindler’s Proposal.

       98.      The Authority initiated discussions and requested Schindler to provide responses

and explanations for specific aspects of Schindler’s proposal after its submission.




                                                23
         Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 24 of 45




       99.       Schindler timely and fully responded to these requests and discussion points,

providing detailed answers in a cover letter as well as providing the additional documentation

requested or revisions desired by WMATA.

       100.      These discussion responses fully addressed WMATA’s detailed and substantive

inquiries on Schindler’s proposal at the request and behest of WMATA.

       101.      More critically, the Authority requested no further information from Schindler

following its response nor did WMATA identify any other concerns, weaknesses or problems with

Schindler’s proposal, making it evident that Schindler had fully resolved all identified concerns.

       102.      If the Authority deemed Schindler’s response to each request for clarification or

discussion inadequate or incomplete, it should have so notified Schindler and/or requested

additional information from Schindler or engaged in further discussions to allow Schindler a

meaningful opportunity to cure any perceived deficiencies. This did not happen.

       103.      Schindler was prejudiced by the Authority’s failures to follow up or engage in

discussions that would have allowed Schindler to cure any perceived defects and to remain in the

competitive range or consideration for award, in turn, giving WMATA further competition.

       104.      Third, the Authority failed to adequately document its determination to exclude

Schindler from the competitive range or award consideration.

       105.      For example, the Authority’s August 5, 2020 Notice to Schindler stated only that

WMATA had determined that Schindler’s proposal purportedly did not comply with the

requirements of the Solicitation. The Authority provided no specific reasons or findings for its

determination.

       106.      As noted above, Schindler has thoroughly reviewed its technical proposal to

confirm and reconfirm that it complies with the requirements in all material respects.




                                                24
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 25 of 45




        107.   The Authority’s determination to disqualify Schindler lacks any rational basis.

        108.   In sum, based on Schindler’s knowledge at the time before the debriefing, Schindler

raised the following protest grounds demonstrating that the Authority acted improperly by, inter

alia:

           a. Failing to reasonably and properly evaluate Schindler’s Technical Proposal in
              accordance with the stated Solicitation requirements and definitions;

           b. Failing to engage in meaningful discussions to allow Schindler to cure any
              perceived deficiencies in its proposal;

           c. Failing to adequately document the evaluation; and

           d. Failing to timely debrief Schindler of the specific bases for its flawed
              determination.

        109.   Schindler’s initial Protest demonstrated that the Authority’s unreasonable and

irrational errors materially prejudiced Schindler because, but for those errors, Schindler’s proposal

would have been found to be responsive, resulting in its proposal being considered in the

competitive range, and for award.

        110.   Accordingly, Schindler requested in its Protest that the Contracting Officer issue a

ruling on the Protest and, at a minimum suspend the evaluation of all bids or proposals pending

resolution of the protest and in the interim meet with Schindler to review the issue(s) raised in the

protest; and either (a) direct an award to Schindler and/or (b) cancel any present award to the other

offerors and re-conduct a full and proper evaluation and/or other appropriate corrective action

sought herein; as well as (c) award Schindler its attorney’s fees and protest-related costs.

        111.   It is important to note that for purposes of the Protest (and this appeal), Schindler

cites and references pertinent court, General Accountability Office (“GAO”), and/or Authority

decisions which are relied upon in support of the Protest, pursuant to PPM 17-2(b) which

provides that GAO and Federal Decisions are influential.



                                                 25
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 26 of 45




       112.      WMATA’s PPM § 17-2(b) states that “ [t]he protest should also reference any

pertinent court, General Accountability (“GAO”), and/or Authority decisions which are relied

upon in support of the protest, as well as any contrary decision(s). See Exhibit 3, § 17-2(b).

                                   Supplemental Protest Grounds

       113.      In its Supplemental Protest, timely submitted on September 11, 2020, based on

the additional information learned in the debriefing, Schindler further stated and expanded on the

grounds in which WMATA’s determination to exclude Schindler from consideration for award

was improper, irrational, arbitrary and capricious and in violation of applicable laws, regulations

and Solicitation requirements.

       114.      As set forth below, the Authority committed multiple material errors in its

evaluation of Schindler’s Proposal, materially prejudicing Schindler as a direct result.

       115.      First, regardless of WMATA’s self-characterization of its exchanges with

Schindler as “clarifications,” WMATA did in fact and by definition conduct and engage in

“discussions.”

       116.      Those discussions by WMATA were misleading and failed to identify all

deficiencies and/or weaknesses that WMATA improperly associated or perceived with

Schindler’s technical proposal; and which act as WMATA’s basis for rendering the proposal

unacceptable.

       117.      Those discussions were misleading and incomplete. For example, WMATA failed

to identify the requests as inquiries regarding areas that were non-compliant or deficient, but

instead disguised those requests as inquiries for additional explanation. In fact, WMATA

actually led Schindler to believe that any potential issues and concerns had been adequately and

fully identified by WMATA and addressed by Schindler.




                                                 26
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 27 of 45




       118.    While WMATA characterized its June 18, 2020 letter as a “clarification” letter,

WMATA’s Contracting Officer admitted in the debriefing that she and the technical evaluation

team received, reviewed and fully considered Schindler’s detailed answers, revisions, and

additional supplemental submissions in response to WMATA’s June 18th letter in its evaluation

of Schindler’s proposal.

       119.    Thus, as defined by WMATA’s procurement manual, WMATA did engage in

discussions with Schindler.

       120.    Despite engaging in discussions, WMATA failed to conduct meaningful

discussions with all other offerors.

       121.    More critically, WMATA failed to identify all perceived weaknesses or

deficiencies that would apparently render Schindler’s technical proposal non-compliant.

       122.    Because WMATA failed to identify all perceived weaknesses and deficiencies

(and actually led Schindler to believe that any potential issues and concerns had been adequately

and fully identified by WMATA and addressed by Schindler), those discussions were unfair and

not meaningful.

       123.    Second, WMATA failed to evaluate and identify strengths, weaknesses, and

deficiencies in Schindler’s proposal, violating both the Procurement Procedures Manual at §§

12-6(c), 12-17(b), 12-26(b) and the identified evaluation procedures set forth in the Solicitation,

Volume 1, at Sec. 00 20 03(A)(2) and (3)(e).

       124.    WMATA also failed to communicate any identified strengths, weaknesses and

deficiencies to Schindler pursuant to Division 00 Section 00 23 03(A)(2)—Technical Proposal

Evaluation Procedures of the stated Solicitation requirements.




                                                27
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 28 of 45




        125.    In fact, when asked in the debriefing to identify Schindler’s strengths and

weaknesses of its technical proposal, the Contracting Officer could not identify even a single

strength or weakness, other than to merely state that Schindler satisfied the past performance

requirements.

        126.    Merely meeting the Solicitation requirements is not a “strength.”

        127.    WMATA clearly did not do any sort of identification or analysis of strengths or

weaknesses, nor did WMATA allow Schindler to participate in a presentation, which was

optional at the agency’s election.

        128.    Failure to perform this analysis and identify these attributes is a deviation from

the stated evaluation criteria.

        129.    Additionally, in failing to conduct its evaluation in accordance with the stated

evaluation criteria and Solicitation requirements, the Authority failed to adequately document its

determination for excluding Schindler from the competitive range or award consideration.

        130.    Third, contrary to WMATA’s findings, Schindler’s proposal complied with the

Solicitation in all material respects, including Factor 1-Work Approach and Factor 3-

Organization, Key Management and Project Personnel Qualification.

        131.    In particular, Schindler’s technical proposal, as amended by the WMATA-

initiated discussions, included and addressed all of the Solicitation’s requests and specifications

requiring offerors to show how to deal with certain WMATA-identified/requested difficult

escalator locations.

        132.    Again, Schindler merely included recommendations (not mandates) of places

where it could replace more than one escalator at a time in its proposal to reduce costs, time,

and/or overcome logistics/access limitations and impacts.




                                                 28
             Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 29 of 45




        133.     Furthermore, to the extent that WMATA now (post-discussions) claims that the

bid schedule showed two entrance or intermediate escalators being replaced at the same time,

those numbering references in the bid schedule were clearly clerical errors. None of the other

parts of the proposal showed both entrance or intermediate escalators being replaced at the same

time at certain locations, making it evident when read as a whole, particularly with Schindler’s

discussions responses, that Schindler would do the work one escalator at a time, but

recommended in these limited locations doing more than one at a time due to the existing

complexities at those units.

        134.     These were minor clerical mistakes that could have easily been clarified had

WMATA identified them and asked for clarification. WMATA failed to do so, creating an

apparent weakness or concern where none existed and which was not brought to Schindler’s

attention.

        135.     If anything, the Solicitation contained a latent ambiguity in that it asked for

proposed solutions to these complicated locations, yet when Schindler made the suggestions for

addressing them, it was found to be non-compliant, when it should have received strengths for its

proposed solutions. Such a latent ambiguity is to be construed against the drafter, here WMATA.

        136.     Schindler also stated that it could meet the pit size requirements by using an

external drive, but recommended the option of using an internal drive which would be more

efficient for maintenance, but would slightly reduce the pit accessibility size. Again, these were

in no way mandated under Schindler’s proposal, but instead merely constituted recommendations

that Schindler included in an effort to benefit WMATA and ultimately the taxpayers/financing

governmental bodies. Moreover, these recommendations were permitted under the Amendments

to the Solicitation and WMATA’s responses to the RFIs set forth therein.




                                                   29
           Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 30 of 45




       137.    As relates to the Organization, Key Management and Project Personnel

Qualification factors, Schindler’s proposal undeniably included the requisite years of experience

for its proposed project manager and QC/QA manager, especially given that WMATA received

and considered Schindler’s responses, emails/attachments and revisions to WMATA’s June 18,

2020 letter, as explicitly stated in the debriefing, which information fully clarified this perceived

concern.

       138.    To the extent WMATA believed that Schindler failed to address or resolve an

issue, it had an affirmative duty to bring those items accurately and fully to Schindler’s attention

and afford Schindler the opportunity to respond in full.

       139.    Therefore, to the extent any concerns, weaknesses or deficiencies remained after

receipt of Schindler’s response or were not identified, WMATA should have raised those

concerns or further discussed those issues, and any perceived incomplete response, if any, arose

exclusively from WMATA’s misleading, incomplete or inaccurate questions and inquiries.

       140.    WMATA failed to accurately and fully raise those concerns in its letter, and,

rather, gave Schindler the opposite impression—that it had adequately addressed each item

raised by the Authority.

       141.    Fourth, upon information and belief, only one offer made it through to the so-

called “competitive range,” resulting in what is essentially a de facto sole source award to Kone,

Inc.

       142.    WMATA’s unreasonable and irrational evaluation of Schindler’s Technical

Proposal and resulting exclusion of Schindler violated the long-standing principles of full and

open competition required under WMATA’s Compact and PPM, and other applicable statutes

and regulations.




                                                 30
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 31 of 45




       143.      In sum, based on the additional information learned during the debriefing, Schindler

raised the following supplemental protest grounds demonstrating that the Authority acted

improperly by, inter alia:

                 a. Failing to engage in meaningful discussions to allow Schindler to cure any and
                    all perceived deficiencies or weaknesses in its proposal;

                 b. Failing to conduct any strength and weakness identification or analysis in
                    accordance with the Solicitation and PPM requirements, and failing to
                    adequately document the same;

                 c. Failing to reasonably and properly evaluate Schindler’s technical proposal in
                    accordance with the stated Solicitation requirements and definitions; and

                 d. Failing to conduct the procurement using full and open competition consistent
                    with the standards set forth in WMATA’s PPM and applicable statutes and
                    regulations, resulting in a de facto sole source award to Kone, Inc.

       144.      The Authority’s errors identified herein and in Schindler’s Supplemental Protest

materially prejudiced Schindler because, but for those errors, Schindler’s proposal would have

been found to be responsive, resulting in its proposal being considered in the competitive range,

and for award.

       145.      Accordingly, Schindler requested in its Supplemental Protest that the Contracting

Officer issue a decision sustaining both its initial and supplemental protests and, at a minimum

suspend the evaluation of all bids or proposals pending resolution of the protest and in the

interim meet with Schindler to review the issue(s) raised in the protest; and either (a) direct an

award to Schindler and/or (b) cancel any present award to the other offerors and re-conduct a full

and proper evaluation and/or other appropriate corrective action sought herein; as well as (c)

award Schindler its attorney’s fees and protest-related costs.

       146.      It is important to note that for purposes of the Supplemental Protest, Schindler

cites and references pertinent court, General Accountability Office (“GAO”), and/or Authority




                                                  31
            Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 32 of 45




decisions which are relied upon in support of the Protest, pursuant to PPM 17-2(b). See Exhibit

3, § 17-2(b).

                      WMATA’s Denial of Initial and Supplemental Protest

        147.    On October 2, 2020, WMATA issued the Contracting Officer’s Final Decision,

denying both Schindler’s initial Protest and Supplemental Protest. See WMATA’s October 2,

2020 CO Final Decision (“COFD”), attached hereto as Exhibit 15.

        148.    The COFD and denial of Schindler’s Protests was improper, irrational, arbitrary

and capricious and in violation of applicable laws, regulations and Solicitation requirements.

Further, the COFD lacks a rational basis and is summary in nature, providing only brief

conclusory statements with little analysis and summary conclusions that are contrary to

applicable laws.

        149.    The COFD advised that WMATA’s procurement decision is governed by

WMATA PL 89-774-Section 81 which provides that:

                The United States District Courts shall have original jurisdiction, concurrent
                with the Courts of Maryland, Virginia and District of Columbia, of all
                actions brought by or against the Authority and to enforce subpoenas issued
                under this Title. Any such action initiated in a State or the District of
                Columbia court shall be removable to the appropriate United States District
                Court in the manner provided by Act of June 25, 1948, as amended (28
                U.S.C. 1446).

Id. at 7.

        150.    The COFD further stated:

                THIS IS THE CONTRACTING OFFICER’S FINAL DECISION
                WHICH SHALL BE FINAL AND CONCLUSIVE UNLESS WITHIN
                THIRTY (30) DAYS THE CONTRACTOR MAILS OR OTHERWISE
                FURNISHES TO THE CONTRACTING OFFICER A NOTICE OF
                APPEAL ADDRESSED TO THE AUTHORITY BOARD OF
                DIRECTORS, INDICATING AN APPEAL IS INTENDED AND
                REFERENCING THE DECISION AND CONTRACT NUMBER.




                                                 32
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 33 of 45




Id. (bold in original).

        151.    Schindler timely furnished a Notice of Appeal to the Contracting Officer

addressed to the Authority Board of Directors, indicating an appeal was intended and referenced

the decision and contract number. See Notice of Appeal, attached hereto as Exhibit 17.

        152.    Schindler herein timely appeals the COFD as irrational and baseless.

                                  WMATA’s Award to Kone, Inc.

        153.    On October 14, 2020, WMATA issued its Notice of Award to Kone, Inc. See

WMATA’s October 14, 2020 Notice of Award, attached hereto as Exhibit 16.

        154.    Upon information and belief, Kone, Inc. (“Kone”) is the previous incumbent

contractor for the prior phase of the Project.

        155.    Upon information and belief, Kone’s proposal does not meet the stated material

Solicitation criteria and does not provide the best value for the Project.

        156.    Schindler is the offeror that provides the best value to WMATA on this Project.

        157.    Upon information and belief, WMATA engaged in ex parte discussions with

Kone, in violation of WMATA’s applicable laws, regulations and procedures.

        158.



        159.



        160.




                                                 33
         Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 34 of 45




       161.    Upon information and belief, WMATA engaged in further bid evaluation with

Kone, without engaging in the same and equal discussions with other offerors, including

Schindler.

       162.    It also appears that WMATA’s determination to award Kone the contract was

biased and that Kone was given preference in receiving the award in this procurement.

       163.    Ultimately, WMATA’s entire procurement process was grossly unfair,

undermined the intended competitive nature and ideals of the procurement process, and,

respectfully, unnecessarily and avoidably wastes the public fisc.

       164.    WMATA’s unlawful actions are even more absurd given WMATA’s recent self-

recognition of having significant budget shortfalls. See Exhibit 18, WMATA Finance and Capital

Committee Action Item IV-A, May 14, 2020 at 38 of 82 (findable at

https://www.wmata.com/about/board/meetings/board-pdfs/upload/4A-FY2021-Budget-Revision-

Signed-0512.pdf).

       165.    As part of its finance committee’s key highlights, WMATA states:

                      The ongoing COVID-19 pandemic has significantly reduced
               Metro’s ridership and revenue which are both expected to be significantly
               below budget going into FY2021. Schindler requests the Court take judicial
               notice of this information, which has been openly published to the public.
                      In light of these pressures, staff propose deferring implementation
               of previously approved service and fare adjustments for six months, and
               taking additional management actions.

Id.

                                       Miscellaneous Facts

       166.    Schindler has satisfied all prerequisites and conditions precedent to filing this

Complaint.

       167.    This Complaint is timely filed.




                                                 34
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 35 of 45




                                       CAUSES OF ACTION

                                           COUNT ONE
                                      (Declaratory Judgment)

        168.    Schindler realleges and incorporates paragraph 1 through 167, inclusive, as if

fully set forth herein.

        169.    WMATA issued the Solicitation, solicited bids, determined that Schindler’s

technical proposal was non-compliant with the Solicitation and awarded Kone, Inc. the contract.

        170.    In violation of the applicable laws and regulations, as well as WMATA’s

Compact, PPM and Solicitation, WMATA’s conduct, actions and decision to disqualify

Schindler from consideration for award and to grant award to Kone, Inc. is unlawful, arbitrary,

capricious, irrational and improper, in that WMATA:

                a.   Failed to reasonably and properly evaluate Schindler’s Technical Proposal in

                     accordance with the stated Solicitation requirements and definitions;

                b. Failed to engage in meaningful, full and equal discussions to allow Schindler

                     to cure any and all perceived deficiencies or weaknesses in its proposal;

                c. Failed to conduct any strength and weakness identification or analysis in

                     accordance with the Solicitation and PPM requirements, and failed to

                     adequately document the same;

                d. Failed to adequately document the evaluation and source selection decision;

                     and

                e. Failed to conduct the procurement using full and open competition consistent

                     with the standards set forth in WMATA’s PPM and applicable statutes and

                     regulations, resulting in a de facto sole source award to Kone, Inc.




                                                  35
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 36 of 45




       171.    WMATA’s chosen course of action is otherwise unlawful, arbitrary, capricious,

irrational, and improper in that WMATA chose to proceed with the bid process, as set forth

herein, wherein WMATA failed to provide for full and open competition; violated applicable

laws and procedures; conducted an arbitrary and capricious source selection evaluation; made a

determination disqualifying Schindler without a rational basis; violated applicable statutes or

regulations causing clear prejudice to Schindler; and/or otherwise acted illegally. WMATA’s

actions further violate applicable law, including the Compact by which it was created, its own

Procurement Procedures Manual, and Federal Transit Administration Regulations; and its actions

are otherwise unauthorized, unlawful and void.

       172.    An actionable and justiciable controversy exists between and among Schindler

and WMATA concerning the proper contract award in the procurement at issue; the parties’

respective rights and interests in the procurement and contract award for the Project; the

construction, import, and application of various documents, submissions, and communications

between the parties, and other matters described in this Complaint.

       173.    This Court is authorized to resolve the underlying controversy and to determine

the rights of the parties. Declaratory relief is necessary to resolve the underlying issues and

disputes and preserve the parties’ respective rights.

       174.    The adjudication of these issues and disputes will serve a useful purpose—to

clarify the legal interests and rights between the parties, and to terminate or afford relief from the

uncertainty, insecurity and controversy concerning the matters described in this Complaint.

       WHEREFORE, Plaintiff Schindler Elevator Corporation respectfully requests that this

Court enter judgment in its favor and against Defendant Washington Metropolitan Area Transit

Authority and to:




                                                 36
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 37 of 45




            a. Adjudicate and declare that during the bid process pursued by WMATA,

                WMATA violated applicable laws and procedures, including its own Solicitation

                requirements, Procurement Procedures Manual and Compact;

            b. Direct WMATA to cancel the award to Kone, Inc. and make an award to

                Schindler, and/or direct WMATA to cancel the award to Kone, Inc. and re-

                conduct a full and proper evaluation or other appropriate corrective action sought

                herein;

            c. Award Schindler its attorneys’ fees and costs related to this action and its protests;

                and

            d. Award such other and further relief as justice may require.

                                           COUNT TWO
                                       (Specific Performance)

        175.    Schindler realleges and incorporates paragraph 1 through 174, inclusive, as if

fully set forth herein.

        176.    WMATA issued the Solicitation, solicited bids, improperly or irrationally

determined that Schindler’s technical proposal was non-compliant with the Solicitation and

awarded Kone, Inc. the contract.

        177.    In violation of the applicable laws and regulations, as well as WMATA’s

Compact, PPM and Solicitation, WMATA’s conduct, actions and decision to disqualify

Schindler from consideration for award and to grant award to Kone, Inc. is unlawful in that

WMATA:

                a.    Failed to reasonably and properly evaluate Schindler’s Technical Proposal in

                      accordance with the stated Solicitation requirements and definitions;




                                                  37
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 38 of 45




               b. Failed to engage in meaningful discussions to allow Schindler to cure any and

                   all perceived deficiencies or weaknesses in its proposal;

               c. Failed to conduct any strength and weakness identification or analysis in

                   accordance with the Solicitation and PPM requirements, and failed to

                   adequately document the same;

               d. Failed to adequately document the evaluation and source selection decision;

                   and

               e. Failed to conduct the procurement using full and open competition consistent

                   with the standards set forth in WMATA’s PPM and applicable statutes and

                   regulations, resulting in a de facto sole source award to Kone, Inc.

       178.    WMATA improperly, irrationally and unlawfully determined that Schindler’s

technical proposal did not conform to the requirements of the Solicitation, refused to consider

Schindler for award and awarded the contract to Kone, Inc.

       179.    Schindler will suffer irreparable harm if WMATA continues to pursue its award

to Kone, Inc. and allow Kone, Inc. to begin performance under the contract.

       180.    There is no alternative adequate remedy at law available to Schindler with respect

to its rights in this procurement.

       181.    Schindler is entitled to specific performance, to receive award or in the very least

entitled to a re-evaluation of the proposals where WMATA conducts meaningful discussions in

accordance with the applicable laws, regulations and procurement procedures, and/or to obtain

the options and other rights as alleged in the alternative in this lawsuit.




                                                  38
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 39 of 45




        WHEREFORE, Plaintiff Schindler Elevator Corporation respectfully requests this Court

enter judgment in its favor and against Defendant Washington Metropolitan Area Transit

Authority and to:

            a. Enter an Order directing specific performance by WMATA to cancel the award to

                Kone, Inc. and make an award to Schindler, and/or alternatively for WMATA to

                cancel the award to Kone, Inc. and re-conduct a full and proper evaluation or

                other appropriate corrective action sought herein;

            b. In the alternative, enter an Order directing specific performance by WMATA to

                cancel and terminate its bid process, in the entirety;

            c. Award Schindler its attorneys’ fees and costs related to this action and its protests;

                and

            d. Award such other and further relief as justice may require.

                                       COUNT THREE
                          (Temporary Restraining Order, Preliminary
                            Injunction, and Permanent Injunction)

        182.    Schindler realleges and incorporates paragraph 1 through 181, inclusive, as if

fully set forth herein.

        183.    By virtue of the continuing improper, illegal and arbitrary actions of WMATA as

set forth herein, Schindler has suffered and will continue to suffer irreparable harm to which

there is no adequate remedy at law available to Schindler with respect to its interests and rights

in this procurement and bid process if WMATA is permitted to move forward with the award to

Kone, Inc. and Kone, Inc. is permitted to begin performance of the contract.

        184.    Such irreparable harm will occur as a result of, among other things, the actions of

WMATA in failing to consider Schindler’s entire proposal, failing to conduct full, equal and




                                                  39
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 40 of 45




meaningful discussions, failing to conduct an analysis of all of Schindler’s strengths and

weaknesses, failing to conduct a full and open competitive procurement process, failing to

adequately document its evaluation and source selection decision, failing to consider Schindler’s

proposal for award and failing to award Schindler. This is all the more the case where, as here, it

appears WMATA has fabricated a de facto sole source procurement situation by excluding all

offerors, including Schindler, with the sole expectation of its awardee, Kone.

       185.    There is substantial likelihood that Schindler will prevail on its claims in this

lawsuit, the balance of the respective harm to WMATA from injunctive relief favors Schindler,

and the public interest favors injunctive relief.

       186.    Schindler has no adequate remedy at law nor a pecuniary remedy, due to the

nature of the rights, interests, and claims involved in this case, and since the damages caused by

WMATA are difficult or impossible to ascertain fully and, if WMATA continues its actions,

further irreparable injury will result to Schindler.

       WHEREFORE, Plaintiff Schindler Elevator Corporation respectfully requests this Court

enter judgment in its favor and against Defendant Washington Metropolitan Area Transit

Authority and to:

           a. Enter a temporary restraining order, preliminary injunction, and permanent

               injunction prohibiting WMATA from taking any further action in moving forward

               with award to Kone, Inc. or the performance by Kone, Inc. on the Project, and/or

               from taking any other action that may impact Schindler’s rights, interests and

               claims;

           b. Enter a permanent injunction directing WMATA to comply with Schindler’s

               rights and interests;




                                                    40
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 41 of 45




            c. Award Schindler its attorneys’ fees and costs related to this action and its protests;

                and

            d. Award such other and further relief as justice may require.

                                 COUNT FOUR
(WMATA Breached its Compact by Failing to Follow its Own Policies, Procedures, Rules,
     Regulations and Solicitation Requirements Governing the Procurement)

        187.    Schindler realleges and incorporates paragraph 1 through 186, inclusive, as if

fully set forth herein.

        188.    WMATA’s own PPM at §10-1 et seq. prescribes the procedures for the

solicitation of competitive proposals, and the evaluation, selection and award of a contract based

on competitive proposals. See Exhibit 3, § 10-1.

        189.    The PPM, as well as WMATA’s Compact, also sets forth the requirements for

conducting a competitive procurement with full and open competition.

        190.    The Solicitation sets forth the specific requirements for conducting the evaluation

and source selection decision, as described herein.

        191.    WMATA issued the Solicitation, solicited bids, determined that Schindler’s

technical proposal was non-compliant with the Solicitation and awarded Kone, Inc. the contract.

        192.    In violation of the applicable laws and regulations, as well as WMATA’s

Compact, PPM and Solicitation, WMATA’s conduct, actions and decision to disqualify

Schindler from consideration for award and to grant award to Kone, Inc. is unlawful in that

WMATA:

                a.    Failed to reasonably and properly evaluate Schindler’s Technical Proposal in

                      accordance with the stated Solicitation requirements and definitions;




                                                  41
         Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 42 of 45




               b. Failed to engage in meaningful discussions to allow Schindler to cure any and

                    all perceived deficiencies or weaknesses in its proposal;

               c. Failed to conduct any strength and weakness identification or analysis in

                    accordance with the Solicitation and PPM requirements, and failed to

                    adequately document the same;

               d. Failed to adequately document the evaluation and source selection decision;

                    and

               e. Failed to conduct the procurement using full and open competition consistent

                    with the standards set forth in WMATA’s PPM and applicable statutes and

                    regulations, resulting in a de facto sole source award to Kone, Inc.

       193.    WMATA improperly and unlawfully determined that Schindler’s technical

proposal did not conform to the requirements of the Solicitation, refused to consider Schindler

for award, and awarded the contract to Kone, Inc.

       194.    Such decisions and determinations were (and are) irrational, arbitrary and

capricious, an abuse of discretion, and/or not in accordance with the law, procedures, and

Solicitation requirements governing this procurement.

       195.    Therefore, WMATA has breached the provisions of its own Compact, PPM and

Solicitation governing this competitive procurement and bid process.

       WHEREFORE, Plaintiff Schindler Elevator Corporation respectfully requests this Court

enter judgment in its favor and against Defendant Washington Metropolitan Area Transit

Authority and to:

           a. Cancel the award to Kone, Inc.;

           b. Enjoin WMATA from entering into a contract with Kone, Inc.;




                                                 42
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 43 of 45




           c. Remand this matter to WMATA to either make an award to Schindler or

               alternatively to re-conduct a full and proper evaluation or other appropriate

               corrective action sought herein in accordance with the applicable laws and

               procedures;

           d. In the alternative, remand this matter to WMATA to cancel and terminate its bid

               process in the entirety;

           e. Award Schindler its attorneys’ fees and costs related to this action and its protests;

               and

           f. Award such other and further relief as justice may require.

                           REQUEST FOR PROTECTIVE ORDER

       196.    Schindler hereby requests that this case be subject to a protective order given the

nature of the allegations herein, the trade secret and competition-sensitive nature of the

information contained herein and in certain exhibits hereto, and the heightened risk of

competitive harm and prejudice.

Dated: October 30, 2020                         Respectfully Submitted,

                                                KILPATRICK TOWNSEND & STOCKTON LLP

                                          By:   /s/ Lawrence M. Prosen
                                                Lawrence M. Prosen (DC Bar # 457703)
                                                Benjamin L. Williams (DC Bar # 1020622)
                                                607 14th Street NW, Suite 900
                                                Washington, D.C. 20005
                                                Tel: (202) 481-9940
                                                Fax: (202) 508-5858
                                                LProsen@kilpatricktownsend.com
                                                BLWilliams@kilpatricktownsend.com

                                                Attorneys for Plaintiff Schindler Elevator
                                                Corporation




                                                  43
Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 44 of 45




                           Of Counsel:

                           Caitlin E. Trevillyan (DC Bar # 888155614)
                           (Attorney Application for Admission Forthcoming)
                           KILPATRICK TOWNSEND & STOCKTON LLP
                           607 14th Street NW, Suite 900
                           Washington, D.C. 20005
                           Tel: (202) 481-9940
                           Fax: (202) 508-5858
                           CTrevillyan@kilpatricktownsend.com




                             44
          Case 1:20-cv-03157-RC Document 1 Filed 10/30/20 Page 45 of 45




                                        JURY DEMAND

        Plaintiff, Schindler Elevator Corporation, respectfully demands a jury trial on claims so

triable herein.

Dated: October 30, 2020                       Respectfully Submitted,

                                              KILPATRICK TOWNSEND & STOCKTON LLP

                                       By:    /s/ Lawrence M. Prosen
                                              Lawrence M. Prosen (DC Bar # 457703)
                                              Benjamin L. Williams (DC Bar # 1020622)
                                              607 14th Street NW, Suite 900
                                              Washington, D.C. 20005
                                              Tel: (202) 481-9940
                                              Fax: (202) 508-5858
                                              LProsen@kilpatricktownsend.com
                                              BLWilliams@kilpatricktownsend.com

                                              Attorneys for Plaintiff Schindler Elevator
                                              Corporation




                                                45
